Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
	On January 31, 2022, Examiner requested an interview with Applicant’s representative Philip Soo to clarify the scope of the polymeric toughener claimed in order to prevent was clearly unintended core-shell or rubbery solid tougheners from reading on the originally filed scope of the claims.  The definition of dissolving (page 4 lines 5-10) suggested the original disclosure desired to exclude these types of tougheners from the recited tougheners but it was not enough to do so.  Examiner and Atty Soo agreed upon the claim language of the supplemental amendment filed January 31, 2022 in order to prevent these unnecessary, unintended rejections from being applied.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed.  The closest prior art is Lutz (WO2014035655) which teaches reactive polymeric tougheners which may be in the epoxy portion or the hardener (amine) portion of the two part composition.  (page 6 lines 29-32)  The reactive tougheners are taught as preferably liquid in weight average molecular weights that are in the range of weight average molecular weights recited by the instant claimed invention. (page 7 line 5-16)  This establishes the molecular weights are not inherently responsible for the liquid or solid nature of the polymeric toughener.  In other words, simply because a weight average molecular weight polymeric toughener has a weight average molecular weight of 50,000 g/mol, for instance, does not necessarily equate to it being solid prior to dissolving.  Lutz is silent on the solid nature of the exemplified reactive tougheners and also is silent on solid reactive tougheners in general.  There is no indication the exemplified tougheners on page 18 are actually solid and, considering the above teachings of preference to liquid tougheners, there is a natural logical suggestion that the exemplified tougheners are the preferred liquid variety.  One of ordinary skill in the art only knows to consider solid reactive tougheners which reading Lutz because the instantly claimed invention 
Considering the product by process nature of the curative component, i.e. the solid polymeric toughener undergoing a process (dissolution) into an amine, there is not enough evidence to suggest the same structure of toughener is present a curative component made with a liquid polymeric toughener dissolved in an amine compared to a solid polymeric toughener dissolved in an amine even though the end result of a liquid, non-dispersion may appear to be the same.  The issue is one of polymeric structure in that the structure required for something to be a solid at ambient temperature is not necessarily the same as the structure required for something that is liquid a room temperature.  While molecular weight can play a role in determining solid vs. liquid at room temperature, there may be other factors involved including what polymeric structure that permits the toughener to be solid at ambient temperature also permits it to be dissolvable in an amine.  As such, the structure of the polymer must be such that it can be a solid at ambient (room) temperature rather than a liquid and that solid at ambient temperature structure will be found in the resulting dissolved-in-amine curative component.  There is no evidence the structure of these two different starting materials necessarily must be the same.  Further, Lutz does not suggest what is required to make the tougheners solid.  It can even be logically suggested that simply increasing the molecular weight would not be enough as, one would assume, the preferable liquid nature may be compromised but Lutz is silent on a molecular weight where the toughener transition from liquid to solid.  As such, the use of solid toughener and the structure it imparts to the resulting amine liquid curative component due to the structure imparted on it being a solid at room temperature is not reasonably suggested to be necessarily 
Weber (U.S. 20090099312) teaches one component compositions which comprising amide terminated polyalkylene oxides tougheners in epoxy adhesive compositions which are 200 to 4000 weight average molecular weight (¶[0041]).  It is unclear if these are solid in nature.  Additionally, Weber suggest that higher molecular weight tougheners than the above are less effective as a toughener when used in amine cured epoxy resin based adhesives. ¶[0104]  To arrive at the claimed invention using Weber would, therefore, require hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher M Rodd/Primary Examiner, Art Unit 1766